35 F.3d 571
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Lee KRAUSE, Plaintiff-Appellant,v.David E. WATSON;  Sherman Hatcher;  Charles L. Wolff, Jr.;Anthony Caito;  John Axtel;  J. Draney;  JamesCannon;  C. Kershaw, Defendants-Appellees.
No. 93-16539.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 30, 1994.

Before:  WALLACE, Chief Judge, HUG, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Lee Krause, a Nevada state prisoner, appeals pro se the district court's order granting summary judgment for prison officials in his 42 U.S.C. Sec. 1983 action.  Krause alleged that his due process rights were violated in a prison disciplinary hearing.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We decline to address for the first time on appeal Krause's argument regarding lack of discovery,  see Sablan v. Department of Fin., 856 F.2d 1317, 1327 (9th Cir.1988), and affirm for the reasons set forth in the district court's order, which fully and fairly addressed the remaining arguments raised in this appeal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3